Name: COMMISSION REGULATION (EC) No 2105/97 of 24 October 1997 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1940/97 can be met
 Type: Regulation
 Subject Matter: EU finance;  trade;  means of agricultural production;  international trade
 Date Published: nan

 L 292/40 EN Official Journal of the European Communities 25 . 10 . 97 COMMISSION REGULATION (EC) No 2105/97 of 24 October 1997 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1940/97 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1940/97 of 3 October 1997 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter, in the period 1 July 1997 to 30 June 1998 and amending Regulation (EC) No 2514/96 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (2) of Regulation (EC) No 1940/97 provides for the quantities reserved to traditional impor ­ ters to be assigned in proportion to their imports during the period 1 July 1993 to 30 June 1996; Whereas allocation of the quantities available to operators covered by Article 2 (3) of the abovementioned Regula ­ tion is to be made in proportion to the quantities applied for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 1940/97 shall be granted to the following extent: (a) for importers covered by (a) in Article 2 ( 1 ) of Regula ­ tion (EC) No 1940/97, 7,0159 % of the quantities imported during the period 1 July 1993 to 30 June 1996; (b) for importers covered by (b) in Article 2 ( 1 ) of Regula ­ tion (EC) No 1940/97, 3,1196 % of the quantities applied for. Article 2 This Regulation shall enter into force on 25 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 272, 4 . 10 . 1997, p . 28 .